Touching the rulings of the court on matters of evidence the announcements of this court in the opinion on the original hearing are deemed sound. A further discussion of the bills is deemed unnecessary.
Pointing to the case of Cokeley v. State, 220 S.W. 1099, appellant insists that in holding the evidence sufficient to establish the corpus delicti there was error committed. From the opinion in Cokeley's case we quote:
"It has been decided in recent years and seems now to be a fairly recognized rule that the confession may be used to aid in proving the corpus delicti, subject, however, to the above statement that it cannot of itself prove the corpus delicti. Kugadt v. State, 38 Tex.Crim. Rep., 44 S.W. 989; Fredrickson v. State, 44 Tex.Crim. Rep., 70 S.W. 754; Austin v. State, 51 Tex.Crim. Rep., 101 S.W. 1162; 68 L. R. A. 70."
From the opinion of this court rendered by Presiding Judge Hurt in the Kugadt case (38 Tex.Crim. Rep.), we take the following quotation:
"The general doctrine is that extra-judicial confessions, standing alone, are not sufficient proof of the corpus delicti; and some of the cases hold that the corpus delicti must be proved independently of confessions. But we do not understand such to be the better doctrine. In other words, in the establishment of the corpus delicti the confessions are not to be excluded, but are to be taken in connection with the other facts and circumstances in evidence. See Note 3 to case of State v. Williams, reported in 78 Am. Dec., p. 254. And this rule is recognized in this state. See Jackson v. State, 29 Tex.Crim. App. 458. Said case quotes with approval an excerpt taken from 4 American  English Encyclopedia of Law, p. 309, as follows: 'A confession is sufficient, if there be such extrinsic corroborative circumstances as will, taken in connection with the confession, produce conviction of the defendant's guilt in the minds of a jury beyond a reasonable doubt.' 'Such suppletory evidence need not be conclusive in its character. When a confession is made, and the circumstances therein related correspond in some points with those proven to have existed, this may be evidence sufficient to satisfy a jury in rendering a verdict asserting the guilt of the accused. Full proof of the body of the crime, the corpus delicti, independently of the confessions, is not required by any of the cases; and in many of them slight corroborating facts were held sufficient.' 3 Am.  Eng. Enc. of Law, p. 447. We take it *Page 137 
that there can be no question that the prosecution is permitted to prove by circumstantial evidence the corpus delicti, and in aid thereto use confession of the appellant."
See also Aven v. State, 95 Tex.Crim. Rep..
In the present case the record is not without evidence of facts and circumstances independent of the confession which was available to the jury to supplement the confession in proving the corpus delicti.
The present case has heretofore been twice before this court. See Thomas v. State, 98 Tex.Crim. Rep., and 102 Tex. Crim. 575. The subject of the offense was Minnie Carlo, a woman 46 years of age, who had spent her life in the same community. Many witnesses testified on the issue of her mental condition. Some of them had known her from infancy. No doubt is entertained of the sufficiency of the evidence to warrant the jury's finding that at the time of the offense she was so mentally diseased as to have no will to oppose the act of sexual intercourse in which confessedly the appellant had engaged with her.
The main issue upon the trial was knowledge on the part of the appellant of the mental deficiency of the woman mentioned. Upon that question the evidence adduced is quite sufficient to support the verdict. In his written confession the appellant related the fact that he was 28 years of age; that while out in the woods hauling wood he observed the woman, who said she was there getting wood for her aged mother, also that she was crippled and could not do much, and that her mother was old and could not do anything. She exhibited her crippled arm. After a somewhat extended conversation the appellant took hold of the arm, which was not paralyzed. At his request she laid down on the ground where he had sexual intercourse with her. The appellant was not a stranger in the vicinity but had resided there for some time. Aside from the confession, there was evidence that the appellant had cut wood in the locality in which the offense was charged to have been committed; that he frequently went to the place near the Carlo home, where the assault was committed, for the purpose of cutting wood. There was some testimony to the effect that the appellant and the woman were seen by others near the place and about the time of the alleged offense. The evidence shows that on the day designated in the confession, after the occurrence therein described, Minnie Carlo went to her home; that the neighbors were called by her mother; that the physical condition described by them, including her female organs and flow of blood, was *Page 138 
such as to coincide with the appellant's confession touching the act of intercourse. There were also tracks and footprints at the place where, according to the confession, the act took place which tended to support the declaration in the confession. There was evidence also excluding the theory that the flow of blood from the woman in question after the alleged occurrence was due to causes other than the sexual act. The statement of facts is long, and a recital of the details is impracticable. On the previous appeals the evidence of the corpus delicti was not held insufficient, and that phase of the case, so far as we are aware, was not pressed upon rehearing. In the examinations of the records heretofore made, this court has not been impressed with the view that the evidence was inadequate to establish the corpus delicti, and such is the opinion of the court at the present time. We have perceived nothing in the record warranting this court in again ordering a reversal of the judgment.
The motion for rehearing is overruled.
Overruled.